            Case 5:20-cv-00338-D Document 7 Filed 05/08/20 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

1) SAFECO INSURANCE COMPANY
   OF AMERICA,

              Petitioner,

v.                                               Case No. CIV-20-338-D

2) CARTHUS SANFORD, and
3) GWENDOLYN SANFORD,


              Respondents.



     AMENDED ANSWER OF TRIPLE DIAMOND CONSTRUCTION, LLC TO
          PETITION FOR APPOINTMENT OF NEUTRAL UMPIRE

       COMES NOW, TRIPLE DIAMOND CONSTRUCTION, LLC (hereinafter “Triple

Diamond”), and for response to Safeco Insurance Company of America’s (hereinafter

“Safeco”) Petition for Appointment of Neutral Umpire (hereinafter “Petition”), states:

                                            I.

                              RESPONSE TO PETITION

       1.     Triple Diamond is without sufficient information to admit or deny the

allegations contained in Paragraph 1 of the Petition, and therefore denies same.

       2.     Triple Diamond is without sufficient information to admit or deny the

allegations contained in Paragraph 2 of the Petition, and therefore denies same.

       3.     Triple Diamond is without sufficient information to admit or deny the

allegations contained in Paragraph 2 of the Petition, and therefore denies same.

       4.     Triple Diamond is without sufficient information to admit or deny the

allegations contained in Paragraph 2 of the Petition, and therefore denies same.

       5.     Triple Diamond states that the referenced Policy speaks for itself. Triple
             Case 5:20-cv-00338-D Document 7 Filed 05/08/20 Page 2 of 5




Diamond is without sufficient information to admit or deny the remaining allegations

contained in Paragraph 2 of the Petition, and therefore denies same.

       6.      Triple Diamond admits that the Property sustained storm damage resulting

in insurance claim no. 039136891, the right, benefits, and proceeds of which have been

duly assigned to Triple Diamond by Respondents. Except as admitted, Triple Diamond is

without sufficient information to admit or deny the remaining allegations contained in

Paragraph 2 of the Petition, and therefore denies same.

       7.      Triple Diamond admits that Respondents and Safeco have a dispute as to the

amount of the claim. Except as admitted, Triple Diamond is without sufficient information

to admit or deny the remaining allegations contained in Paragraph 2 of the Petition, and

therefore denies same.

       8.      Triple Diamond admits that Respondents demanded appraisal and that they

selected Coppermark Consulting Corp. as their appraiser. Except as admitted, Triple

Diamond is without sufficient information to admit or deny the remaining allegations

contained in Paragraph 2 of the Petition, and therefore denies same.

       9.      Triple Diamond admits the allegations contained in paragraph 9 of the

Petition.

       10.     Paragraph 10 does not contain any allegations, and therefore no response is

required. To the extent a response is required, Triple Diamond also requests that the Court

appoint a neutral umpire to determine the amount of the loss.

       11.     Paragraph 11 does not contain any allegations, and therefore no response is

required. To the extent a response is required, Triple Diamond’s appraiser, Coppermark


                                           4
             Case 5:20-cv-00338-D Document 7 Filed 05/08/20 Page 3 of 5




Consulting Corp., is making its own recommendations of possible umpires in Section II of

this Answer. In further response, Triple Diamond would note that Mr. Lee is an adjuster

who typically provides services to the insurance company, and therefore cannot be

considered neutral in these circumstances. Triple Diamond would also note that Mr.

Gardner is located in Kansas, and the distance and expense that the parties would incur for

time and mileage is not warranted.

       12.     Paragraph 10 does not contain any allegations, and therefore no response is

required. To the extent a response is required, Triple Diamond states that should the Court

not be inclined to select an umpire from its list of recommended umpires, the Court appoint

a neutral umpire of its own selection.

                                            II.

               RECOMMENDATIONS FOR SELECTION OF UMPIRE

       1.      Triple Diamond also requests that the Court appoint a neutral umpire to

determine the amount of the loss.

       2.      Triple Diamond’s appraiser, Coppermark Consulting Corp., recommends to

the Court the following possible umpires to serve in this matter:

               a.    David H. Cole, Attorney and Mediator, (405) 272-0322, Oklahoma

       City, Oklahoma (resume attached as Exhibit “A”);

               b.    Raymond Choate, General Contractor and Certified Umpire, (972)

       261-4321, Crandall, Texas (resume attached as Exhibit “B”);

               c.    Chad T. Williams, Professional Engineer, (918) 960-4065, Skiatook,

       Oklahoma (resume attached as Exhibit “C”); or


                                           4
            Case 5:20-cv-00338-D Document 7 Filed 05/08/20 Page 4 of 5




              d.     Paul Goodman, Roofing Contractor and Expert Witness, (405) 474-

       2828, Oklahoma City, Oklahoma (resume attached as Exhibit “D”).

       3.     Triple Diamond requests that if the Court is not inclined to appoint an umpire

from Triple Diamond’s appraiser’s proposed candidates, that the Court appoint a neutral

umpire of its own selection.

       WHEREFORE, as set forth herein, Triple Diamond Construction, LLC respectfully

requests that the Court appoint a competent and impartial umpire to evaluate and determine

the damages sustained at the Subject Property, in order to calculate the amount of the loss.


                                                 /s/Ann Richard-Farinha
                                                 Ann Richard-Farinha, OBA #20815
                                                 HARTSFIELD & EGBERT, PLLC
                                                 307 E. Danforth Road, Suite 130
                                                 Edmond, Oklahoma 73034
                                                 Telephone: (405)285-6858
                                                 Facsimile: (405)285-6911
                                                 Email:       ann@helawedmond.com

                                                 ATTORNEY FOR TRIPLE DIAMOND
                                                 CONSTRUCTION, LLC




                                           4
           Case 5:20-cv-00338-D Document 7 Filed 05/08/20 Page 5 of 5




                             CERTIFICATE OF SERVICE

X       I certify that on the 8th day of May, 2020, I electronically transmitted the attached
document to the Clerk of the Court using the ECF System for filing. Based on the records
currently on file, the Clerk of the Court will transmit electronically the Entry of Appearance
to the following ECF System registrants:

HALL, ESTILL, HARDWICK, GABLE,
GOLDEN & NELSON, P.C.
William W. O’Connor, OBA No. 13200
Margo E. Shipley, OBA No. 32118
320 South Boston Avenue, Suite 200
Tulsa, OK 74103-3706
Telephone: (918) 594-0400
Facsimile: (918) 594-0505
boconnor@hallestill.com
mshipley@hallestill.com

ATTORNEYS FOR PETITIONER
SAFECO INSURANCE


                                           /s/ Ann Richard-Farinha




                                            4
